Dear Mr. Manning:
This office recently received your opinion request relating to the licensing of specialty vehicle dealers and converters by the Louisiana Motor Vehicle Commission.  (LSA-R.S. 32:1251, et seq) In your request you advise that specialty vehicles include items such as ambulances, fire trucks, garbage trucks, etc. (LSA-R.S. 32:1252(19.2)).  Specialty vehicle dealers and converters must also obtain a license from the Louisiana Motor Vehicle Commission before doing business in Louisiana  (LSA-R.S.32:1254N.(1)(a)), and a licensee must operate from an "established place of business" (LSA-R.S. 32:1254N(2)(a)).
You question specifically whether the term "established place of business" required of a licensee under the above-mentioned statutes must be located in Louisiana.
The term or phrase "established place or established place of business" is defined under LSA-R.S. 32:1252(7) as a:
  " permanently enclosed building or structure either owned, leased, or rented, which meets local zoning or municipal requirements, and regularly occupied by a person, firm, association, corporation, or trust, easily accessible to the public at which a regular business of selling new or used motor vehicles, or of leasing or renting motor vehicles will be carried on in good faith, and, at which place of business shall be kept and maintained the books, records, and files necessary to conduct the business; and shall not mean residences, tents, temporary stands, lots, or any temporary quarters."
The chapter itself is entitled Distribution and Sale or Motor Vehicles.  LSA-R.S. 32:1251 provides a declaration of public policy.  It states,
  "The legislature finds and declares that the distribution and sale of motor vehicles in the state of Louisiana vitally affects the general economy of the state, the public interest, and the public welfare, and that in order to promote the public interest, and the public welfare, and in the exercise of its police power, it is necessary to regulate and to license motor vehicle manufacturers, distributors, dealers, and lessors doing business in Louisiana, in order to prevent frauds, impositions, and other abuses upon its citizens, and avoid undue control of the independent motor vehicle dealer by the motor vehicle manufacturing and distributive organizations and foster and keep alive vigorous and healthy competition, by prohibiting unfair practices by which fair and honest competition is destroyed or prevented, and to protect the public against the creation or perpetuation of monopolies and practices detrimental to the public welfare, to prevent the practice of requiring the buying, leasing, or renting of special features, appliances, and equipment not desired or requested by the purchaser, lessee, or renter, to prevent false and misleading advertising, to prevent unfair practices by motor vehicle dealers, lessors, manufacturers, and distributing organizations, to promote the public safety and prevent disruption of the system of distribution of motor vehicles to the public and prevent deterioration of facilities for servicing motor vehicles and keeping same safe and properly functioning, and prevent bankrupting of motor vehicle dealers and lessors, who might otherwise be caused to fail because of such unfair practices and competition, thereby resulting in unemployment, disruption of leases, and nonpayment of taxes and loans, and contribute to an inevitable train of undesirable consequences, including economic depression."
LSA-R.S. 32:1254 provides that all applications for licenses must be made to the Louisiana Motor Vehicle Commission.  Under that section the Commission requires, among other things, information relating to the applicant's established place of business and in determining whether or not to issue a license, the Commission is required to consider the declaration of public policy set forth above along with the information provided, including the adequacy of the applicant's established place of business for the purpose for which the license is sought.
Paragraph N under LSA-R.S. 32:1254 provides, in pertinent part:
  " It shall be a violation of this Chapter:
  (1)(a)  Any  person, firm, association, corporation, or trust engaging in business as, or serving or acting as a motor vehicle dealer, specialty vehicle dealer, used motor vehicle dealer, motor vehicle lessor, motor vehicle lessor franchisor, broker, lease facilitator, satellite warranty and repair center, or motor vehicle salesman/agent, or manufacturer, converter, distributor, or wholesaler of motor vehicles, or factory branch, distributor branch, or factory representative or distributor representative, as such, in this state must first obtain a license therefore as provided in this Chapter, regardless of whether or not said person, firm, association, corporation, or trust maintains or has a place or places of business in this state "
The paragraph quoted above clearly contemplates that a license may be granted to a person or organization whether that person or organization maintains or has a place of business within the state.  While emphasizing that no such person or organization would be allowed to do business in the state without such a license, it clearly contemplates granting a license to an entity without a place or places or business in the state.
Considering the above statutes, it is the opinion of this office that the Louisiana Motor Vehicle Commission may grant a license to an entity with an established place of business outside the state of Louisiana. The Louisiana Motor Vehicle Commission, however, may deny a license to an applicant if it determines, from the information provided, that the applicant does not fall within the declared public policy and/or the applicant's established place of business is inadequate for the purpose for which the license is sought.
Should you have further questions or comments please do not hesitate to contact our office.
Yours very truly,
                      RICHARD P. IEYOUB ATTORNEY GENERAL
                      BY: ________________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB, JR:jv